FILED
                           NOT FOR PUBLICATION                                MAR 06 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL J. HOLLAND,                              No. 12-57145

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00461-AG-JC

  v.
                                                 MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                      Argued and Submitted February 9, 2015
                               Pasadena, California

Before: CALLAHAN, WATFORD, and OWENS, Circuit Judges.

       Appellant Michael Holland (Holland) appeals the district court’s dismissal

of his action against the County of Los Angeles (County), Los Angeles County

Department of Children and Family Services (DCFS), and individual DCFS social

workers (collectively, Defendants). Holland’s complaint alleges that, in retaliation



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
for authoring a book and threatening to sue DCFS, Defendants falsely and

maliciously accused Holland of child abuse, caused his loss of employment, and

listed him on the Child Abuse Central Index (CACI), thus violating his civil rights.

The district court dismissed for lack of subject matter jurisdiction under the

Rooker-Feldman doctrine. Reviewing the district court’s decision de novo,

Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010), we reverse because

Holland’s action does not present a de facto appeal of a state court decision.

      The Rooker-Feldman doctrine bars district court jurisdiction over an action

that (1) “contains a forbidden de facto appeal of a state court decision” and (2)

“seek[s] to litigate an issue that is inextricably intertwined with the state court

judicial decision from which the forbidden de facto appeal is brought.” Bell v. City

of Boise, 709 F.3d 890, 897 (9th Cir. 2013) (quotation marks omitted). A de facto

appeal exists where (1) “a federal plaintiff asserts as a legal wrong an allegedly

erroneous decision by a state court” and (2) the plaintiff “seeks relief from a state

court judgment based on that decision.” Noel v. Hall, 341 F.3d 1148, 1164 (9th

Cir. 2003).

      Neither de facto appeal factor is presented here. First, Holland does not

allege that a state court committed any legal error. Instead, Holland “asserts as a

legal wrong an allegedly illegal act or omission by an adverse party,” id., namely


                                           2
DCFS’s allegedly unconstitutional investigation of Holland for child abuse,

conduct during the juvenile dependency petition against Holland, and actions

causing Holland to be listed and to remain on CACI. Second, Holland does not

seek relief from a state court judgment. Instead, Holland seeks damages and

injunctive and declaratory relief related to his ongoing listing on CACI. In fact, on

the record presented, Holland does not appear to have lost in state court. The

juvenile dependency proceeding against Holland and his ex-wife was dismissed

without prejudice. Defendants contend that Holland suffered an adverse decision

in family court, but no family court decision appears in the record. Even if an

adverse family court decision were in the record, Holland does not claim that the

family court committed any factual or legal error and he does not seek relief from

the family court’s judgment. Accordingly, the Rooker-Feldman doctrine does not

bar the district court’s jurisdiction over Holland’s action.

      We do not reach the “equitable abstention” and res judicata arguments that

Defendants make on appeal because the district court did not rule on them and

should be afforded an opportunity to do so in the first instance. See Kougasian v.

TMSL, Inc., 359 F.3d 1136, 1143-44 (9th Cir. 2004) (declining to address a res

judicata argument after holding that the Rooker-Feldman doctrine did not apply);

F.D.I.C. v. Nichols, 885 F.2d 633, 638 (9th Cir. 1989) (reversing dismissal and


                                           3
declining to reach other potential grounds for dismissal upon which district court

did not rely).1

       The district court’s dismissal of Holland’s case is VACATED and this

matter is remanded for further proceedings. The parties shall bear their own costs

on appeal.




       1
             Counsel for Defendants conceded at oral argument that res judicata
does not bar Holland’s suit, at least to the extent that Holland challenges
Defendants’ listing of his name on CACI. Counsel for Defendants also stated that,
upon Holland’s request, the County will promptly provide Holland with a hearing
to address the listing of his name on CACI.
                                         4